Citation Nr: 0925301	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  03-09 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for a 
left shoulder condition.

2.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for a 
right shoulder condition.

3.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for a 
left knee condition.

4.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for a 
right knee condition.

5.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for low 
back pain.

6.  Entitlement to an increased rating for hiatal hernia, 
gastroesophageal reflux disease, and gastritis with a history 
of pyloric channel ulcer, currently evaluated as 10 percent 
disabling.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to March 
1985 with additional reserve service indicated by the record.

These matters are before the Board of Veterans' Appeals 
(Board) from July 2002 and March 2004 rating decisions by 
Department of Veterans Affairs (VA) Regional Offices (RO).

The record reflects that the Veteran requested a Board 
hearing in conjunction with this appeal, and that such a 
hearing was scheduled for June 2004.  However, he withdrew 
his hearing request prior to the scheduled hearing as he was 
out of the country and would not be able to attend.  See 38 
C.F.R. § 20.702(e).

For the reasons stated below, the Board concludes that 
additional development is necessary in the instant case.  
Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify you if further action is required on your part. 




REMAND

Concerning the Veteran's request to reopen the claims of 
entitlement to service connection for bilateral knees, 
bilateral shoulders, and lower back pain, in a July 2003 
letter, the RO informed the Veteran generally of the evidence 
needed regarding the issue of whether new and material 
evidence has been submitted.  The RO did not, however, inform 
him of the specific evidence needed to satisfy the element or 
elements of the claims that were the basis for the prior 
denials (that the Veteran's disabilities were related to 
service).  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  On 
remand, the Veteran should be so notified. 

The Board additionally notes that the Board's February 2005 
remand conferred on the Veteran the right to compliance with 
the remand orders, as a matter of law.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998).  However, the Board's remand 
orders were not complied with prior to the return of the 
claims files to the Board.  In this regard, a VA digestive 
examination was not scheduled as ordered in the prior remand.  
The prior remand noted that it was unclear whether the 
Veteran's complaints of shoulder pain are related to his 
gastrointestinal disorder, and whether he suffers from 
current active manifestations of gastritis such as small 
eroded or ulcerated areas.  Thus, the claims must be returned 
to the RO/AMC for the Veteran to be afforded a VA examination 
with subsequent re-adjudication.  

Consequently, the Board concludes that a remand is necessary 
in order for the Veteran to undergo an examination to address 
the current nature and severity of his service-connected 
gastrointestinal disorder.  See 38 C.F.R. § 3.159(c)(4).

Since the Board has determined that a new examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 provides that, when entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
and a claimant, without "good cause," fails to report for 
such examination, action shall be taken.  Specifically, when 
a claimant fails to report for an examination scheduled in 
conjunction with a claim for increase, the claim shall be 
denied.

Additionally, for an increased-compensation claim, the VCAA 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, 22 Vet. App. at 
43-44.  In the instant case, notice pursuant to Vazquez-
Flores should be provided on remand. 

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103 and 5103A (West 2002) are 
fully complied with and satisfied with 
respect 
to the Veteran's request to reopen claims 
for service connection for bilateral 
shoulder conditions, bilateral knee 
conditions and low back pain.  The notice 
should address what evidence would be 
necessary to substantiate that element or 
elements required to establish service 
connection, that were found insufficient 
in the previous denials, as outlined by 
the Court in Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

2.  Send the veteran and his 
representative a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that advises the Veteran that 
to substantiate a claim for a higher 
rating, he must provide, or ask the 
Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability and 
the effect that worsening has on his 
employment and daily life.  The notice 
must also provide examples of the types of 
medical and lay evidence that he may 
submit (or ask the Secretary to obtain) 
that are relevant to establishing 
entitlement to increased compensation-
e.g., competent lay statements describing 
symptoms, medical and hospitalization 
records, medical statements, employer 
statements, job application rejections, 
and any other evidence showing an increase 
in the disability or exceptional 
circumstances relating to the disability.

3.  The Veteran should be afforded a VA 
authorized gastrointestinal examination to 
evaluate the current nature and severity 
of his service-connected hiatal hernia, 
gastroesophageal reflux disease, and 
gastritis.  The claims folder should be 
made available to the examiner for review 
before the examination, if possible.  Any 
tests or studies deemed necessary should 
be conducted.

On examination, the examiner should 
indicate whether there are episodes of 
dysphagia, pyrosis, and regurgitation, and 
the frequency of such.  In addition, it is 
imperative that the examiner provide an 
opinion as to whether it is as likely as 
not (50 percent or greater likelihood) 
that the Veteran's complaints of shoulder 
pain are attributable to the service-
connected gastrointestinal disorder.  

4.  After the development requested above 
has been completed to the extent possible, 
the RO/AMC should again review the record.  
If the benefits sought on appeal remain 
denied, the appellant and representative, 
if any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

